DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 05/26/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (“Shinohara”) (JP 2004053914) in view of Hiroyuki et al. (WO 2015020083), cited by Applicant.
Regarding claim 1, Shinohara discloses a composition comprising a first polymer compound having a photoreactive functional group and an ultraviolet absorber having a benzotriazole skeleton (paras. 0038 and 0053);
wherein a content of the ultraviolet absorber is less than 20 parts by mass per 100 parts by mass of a total of the polymer compound (para. 0068).
Shinohara does not specifically disclose the polymer compound comprises first and second polymer compounds.
In a similar field of endeavor of liquid crystal display, Hiroyuki discloses a polymer compound comprises first and second polymer compounds (paras. 0016-0019).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the first and second polymer compounds as taught by Hiroyuki in the system of Shinohara in order to achieve a better voltage retention and improve the strength of the alignment regulating force.
Regarding claim 2, the combination of Shinohara and Hiroyuki discloses


    PNG
    media_image1.png
    115
    450
    media_image1.png
    Greyscale

wherein the R1 and R2 each independent represent a hydrocarbon group of 1 to 30 carbon atoms (para. 0053 of Shinohara and 0017-0018 of Hiroyuki).
Regarding claim 3, the combination of Shinohara and Hiroyuki discloses the ultraviolet absorber has a molecular weight of 600 or more (para. 0065 of Shinohara).
Regarding claim 4, the combination of Shinohara and Hiroyuki discloses the content of the ultraviolet absorber is 5 parts by mass per 100 parts by mass of the total of the first polymer compound and the second polymer compound (para. 0068 of Shinohara).
Regarding claim 5, the combination of Shinohara and Hiroyuki discloses the first polymer compound is a polyimide, a polyamic acid, a polyamide, a polysiloxane, or a polyvinyl; and
the second polymer compound is a polyimide, a polyamic acid, a polyamide, a polysiloxane, or a polyvinyl (paras. 0086-0087 of Hiroyuki).
Regarding claim 7, the combination of Shinohara and Hiroyuki discloses a liquid crystal display device comprising:
a pair of substrates,
a liquid crystal layer sandwiched between the pair of substrates, and
alignment films disposed on surfaces of the pair of substrates, the surfaces being on a side closer to the liquid crystal layer,
wherein the liquid crystal layer contains a liquid crystal material (fig. 1, para. 0034 of Shinohara);
at least one of the alignment films on the pair of substrates is a multilayer film including:
a first alignment film disposed on the side closer to the liquid crystal layer, and
a second alignment film disposed between the first alignment film and the substrate, the first alignment film contains the first polymer compound,
the second alignment film contains the second polymer compound, and the multilayer film is formed from the composition (the alignment process for the alignment films 12 and 22 is not particularly limited, and is preferably photo-alignment (paras. 0016-0019 of Hiroyuki).
Regarding claim 11, the combination of Shinohara and Hiroyuki discloses the ultraviolet absorber is a compound (paras. 0038 and 0053 of Shinohara);

    PNG
    media_image2.png
    143
    426
    media_image2.png
    Greyscale

6.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shinohara in view of Hiroyuki and further in view of Miyake et al. (“Miyake”) (US 2016/0313608 A1).
Regarding claim 6, the combination of Shinohara and Hiroyuki does not specifically disclose the photoreactive functional group is a group having a cyclobutene ring.
In a similar field of endeavor of liquid crystal display, Miyake discloses photoreactive functional group is a group having a cyclobutene ring (paras. 0050 and 0143).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the material as taught by Miyake in the system of Shinohara and Hiroyuki in order to provides a liquid crystal display panel with high production efficiency (para. 0051).
Regarding claim 10, the combination of Shinohara, Hiroyuki and Miyake discloses the liquid crystal material is negative (the liquid crystal layer preferably contains nematic liquid crystals with negative dielectric anisotropy, para. 0030 of Hiroyuki), and the photoreactive functional group is a group having a cyclobutene ring (paras. 0050 and 0143 of Miyake).
7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Hiroyuki and further in view of Sekine et al. (“Sekine”) (US 2001/0050353 A1).
Regarding claim 8, the combination of Shinohara and Hiroyuki does not specifically disclose the liquid crystal material contains a compound having an alkenyl skeleton.
In a similar field of endeavor of liquid crystal display device, Sekine discloses the liquid crystal material contains a compound having an alkenyl skeleton (para. 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the material as taught by Sekine in the system of the combination of Shinohara in order to provide a compound, is large in refractive index anisotropy, stable, and easy to mix with other liquid crystals.
Regarding claim 9, the combination of Shinohara, Hiroyuki and Sekine discloses (para. 0084 of Sekine) the liquid crystal material is at least one selected from the group consisting of compounds represented by Formulas (C1) to (C4) below:


    PNG
    media_image3.png
    258
    376
    media_image3.png
    Greyscale

Allowable Subject Matter
8.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693